Citation Nr: 0008726	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-11 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
cervical spine.  

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

3.  Entitlement to a rating in excess of 10 percent for a 
left ankle condition.  

4.  Entitlement to a rating in excess of 10 percent for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 until 
September 1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of January 1998 from the Chicago, Illinois Regional 
Office (RO) which denied service connection for disability of 
the cervical spine.  However, service connection was granted 
for a left knee disability, a left ankle condition and a low 
back disorder, each rated 10 percent disabling from the date 
of the claim received in August 1997.  The veteran has 
expressed dissatisfaction with the disability evaluations 
established at that time.

The Board notes in this regard that although the issue of an 
increased rating for right knee instability has been 
certified for appellate review by the RO, a careful review of 
the record discloses that a notice of disagreement was not 
filed subsequent to the rating decision of July 1999 denying 
an increased rating in this regard.  It is also shown that 
while the issue was addressed in the supplemental statement 
of the case dated in July 1999, the appellant did not 
subsequently respond to this matter by way of substantive 
appeal within 60 days as stipulated in a letter to him dated 
in August 1999.  Consequently, the Board finds that the only 
issues before us are as stated on the title page.  

After a review of the evidence of record, the Board is of the 
opinion that the issues of increased ratings for the service-
connected left knee, left ankle and a low back disabilities 
should be addressed in a REMAND following the ORDER portion 
of this decision.


FINDING OF FACT

The appeal for service connection for a disorder of the 
cervical spine is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for entitlement to service connection for cervical 
spine disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he now has a calcium buildup in his 
right neck as the result of a fall or blow to the head during 
basic training.  He contends that he has never injured his 
neck otherwise, and that cervical spine disability now 
present is of service onset for which service connection 
should now be granted by the Board.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (1999).  Where a veteran served continuously for 90 
days or more during a period of war or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § § 1101, 1112, 1113 
(West 1991); 38 C.F.R. § § 3.307, 3.309 (1999). Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1999)

The threshold question is whether the veteran has presented a 
well-grounded claim for service connection for a cervical 
spine disorder.  In this regard, he has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
supra.

The service medical records reflect no treatment specific to 
the neck.  It was recorded, however, that the veteran sought 
treatment in the infirmary in June 1960 for an injury to the 
right side of his head at the site of the zygoma.  He 
complained of headaches following exercise.  It was noted 
that there was no demonstrative pathology in this regard.  No 
subsequent reference to head trauma residuals was recorded 
throughout the remainder of the appellant's service. 

The veteran sought service connection for a number of 
disorders not pertinent to this appeal after discharge from 
active duty.  However, postservice VA and private clinical 
records dating from November 1968 make no reference to any 
complaints or findings referable to the cervical spine until 
August 1997 when the veteran filed a claim in this regard.  
He was afforded VA examinations pursuant thereto between 
October and December 1997 and rendered a history of falling 
in service and toppling onto his head.  He related that he 
had had discomfort and ongoing cervical pain in that area 
since the injury.  Radiological and magnetic imaging 
resonance studies revealed central disc bulging at C4/5, C5/6 
and C6/7 as well as compression deformity and small 
osteophytes at C 4/6 and to a lesser extent at C3 and C7.  It 
was noted that there was question of an old injury.  
Following examination, a diagnosis of cervical spine 
degenerative joint disease was rendered.  

A statement dated in June 1998 was received from the 
veteran's former drill instructor who attested to the 
veteran's good character in service.  He stated that while he 
could not recall any injuries, he knew that the appellant had 
been dropped from the platoon casualty company, and that an 
injury must been the reason that this had happened.  

The veteran presented testimony upon personal hearing on 
appeal in September 1998 to the affect that while engaged in 
physical exercises during training, he fell and struck the 
right side of his head and right shoulder.  He said that he 
was given aspirin, pain medication and sent to a casual 
company which was light duty.  The appellant related that he 
received no further treatment for the injury because it 
seemed like a relatively minor problem.  He indicated that he 
first became aware of calcium buildup in that area in the 
1970's when his neck started bothering him, and a doctor in 
the hospital where he was working at the time performed an X-
ray of the cervical spine and told him he had a lot of 
calcium deposits in that area. 

VA outpatient records dated between 1997 and 1998 show that 
the veteran sought treatment for symptomatology associated 
with cervical spine disability.

Analysis

The record reflects that upon VA examination in between 
October and December 1997, the veteran was determined to have 
degenerative joint disease and bulging discs along several 
levels of the cervical spine.  The Board points out, however, 
that no disc pathology or degenerative changes of the 
cervical spine were diagnosed in the service medical records.  
A clinical assessment of such was not rendered until VA 
examination in 1997.  Therefore, it is not demonstrated that 
any degenerative or disc changes of the neck were clinically 
evident in service or within one year of discharge from 
active duty.  Consequently, service connection for such may 
not be accorded on a presumptive basis.  See 38 U.S.C. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Although the veteran claims that he now has disability of the 
cervical spine as the result of head trauma in service, the 
record contains no competent evidence to support this 
conclusion.  The service medical records reflect that he was 
treated for injury to the right side of the head with 
complaints of headaches in 1960, but it was recorded that no 
pathology was found at that time,  The ensuing service 
records contain absolutely no reference to any symptoms 
affecting the neck.  Consequently, the head injury in 1960 is 
not shown to have resulted in chronic disability.  See 
38 C.F.R. § 3.303.  

As well, while the appellant has now been found to have 
degenerative joint disease and bulging discs of the cervical 
spine, none of his treating physicians has ever proposed that 
there is any link between injury in service and current 
disability, despite the history of the injury as reported by 
the veteran.  Consequently, there exists no competent 
clinical evidence relating cervical spine disability or 
arthritis to service.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  As such, any claimed injury to the cervical spine in 
service is deemed to have been acute and transitory and to 
have resolved without residual disability.  As to this 
matter, the record simply does not contain any competent 
evidence in the form of medical records or a medical opinion 
which in any way tends to show that a cervical disability or 
arthritis was incurred in service, or is otherwise of service 
onset.  

The veteran's own assertions that cervical spine disability 
is related to service do not constitute cognizable evidence 
upon which to reach the merits of this matter.  As a lay 
person who is untrained in the field of medicine, he is not 
competent to provide a medical opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  The Board must point 
out in this instance that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
evidence is required to make a claim "plausible" or 
"possible."  Murphy, 1 Vet.App. at 81.  The veteran's 
testimony and statements in the record have been carefully 
considered, but without the requisite competent evidence 
reflecting that he has cervical arthritis or disc disease of 
service onset, he has not met his burden of submitting 
evidence that his claim of service connection for such is 
well grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Tirpak at 611.  Accordingly, the appellant's claim for 
entitlement to service connection for cervical spine 
disability is found to be not well-grounded, and the appeal 
based thereon must be denied.  See Edenfield v. Brown, 8 
Vet.App. 384 (1995).

As the veteran's claim is not well grounded, the VA has no 
further duty to assist him in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make this claim well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above cited 
disorder.  Robinette, 8 Vet.App. at 77.


ORDER

The claim for entitlement to service connection for cervical 
spine disability is not well grounded; the appeal is thus 
denied.  


REMAND

The appellant asserts that the symptoms associated with his 
service-connected left knee, left ankle and low back 
disabilities have increased in severity and warrant higher 
ratings.  

The record indicates that the appellant received treatment on 
an outpatient basis at the VA for bilateral lower extremity 
complaints between December 1997 and February 1998.  
Outpatient clinic information dating to September 1998 is of 
record.  The Board is of the opinion that clinic notes 
subsequent to September 1998 should be requested and secured 
for further evaluation of the claims and adjudication of the 
appeal.

The Board also notes that the most recent VA examinations 
pertaining to orthopedic disability, other than for the right 
knee, were performed between October and December 1997 for 
the purpose of adjudication of service connection.  The 
record reflects that the appellant seeks ongoing treatment 
for diabetes, and private and VA clinical records indicate 
that he has polyneuropathy related to that condition which 
impacts lower extremity functioning.  The Board is thus of 
the opinion that an orthopedic examination should be 
scheduled in order to ascertain the extent of current left 
knee, left ankle and low back disability attributable solely 
to the service-connected disorders.  Additionally, the RO 
should consider the claims with respect to the holding of 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995), pertaining to 
pain contributing to functional loss.

In view of the above, the case is thus REMANDED to the RO for 
the following actions:
1.  Any and all VA outpatient clinical 
records dating from October 1998 should 
be requested and associated with the 
claims folder. 

2.  The appellant should be afforded an 
examination by a VA specialist in 
orthopedics to determine the extent of 
any and all current disability 
associated with his left knee, left 
ankle and low back.  All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail.  The claims folder 
and a copy of this REMAND should be made 
available to the examiner in connection 
with the study of this case.  The 
results of the physical examination and 
all clinical/diagnostic testing must be 
fully delineated and appropriate 
diagnoses rendered.  The examiner is 
requested to provide a medical opinion 
which distinguishes left knee and left 
ankle symptomatology due to diabetes, 
from impairment attributable to the 
service-connected disorders.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995), the 
examination report with respect to the 
left knee, left ankle and low back must 
identify any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
upon use, incoordination, painful 
motion, and pain with use, and provide 
an opinion as to how those factors 
result in limitation of function.  If 
the veteran describes flare-ups of pain, 
the examiner should offer an opinion as 
to whether there would be additional 
limits on functional ability during 
episodes of flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up, that fact 
should be so stated.  The examination 
report should be returned in a legible 
narrative format.

3.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation.

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

5.  After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the veteran's claims, with 
application of the tenets of 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999) to determine whether "staged" 
ratings are warranted for manifestations 
of the service-connected disabilities.  
If the dispositions remain unfavorable 
to the veteran, the RO should furnish 
him and his representative with a 
supplemental statement of the case and 
afford him the opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with VA's duty to assist.  The 
Board intimates no opinion as to the ultimate outcome of the 
veteran's claims.  No action is required of the veteran until 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 


- 9 -


